Citation Nr: 0735160	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
lumbosacral spine disability to include degenerative joint 
disease, claimed as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2005, September 2006, and August 
2007 for further development.  

As previously noted, the Board's September 2006 Decision and 
Remand included a denial of service connection for a left 
ankle disability, claimed as secondary to a right ankle 
disability.  Despite the denial, the RO included the issue in 
a March 2007 supplemental statement of the case; and the 
veteran's representative argued the issue in a July 2007 
brief.  The September 2006 Board decision is final with 
respect to the claim of claim of service connection for a 
left ankle disability, claimed as secondary to a right ankle 
disability.  38 C.F.R. § 20.1100 (2007).  As such, the issue 
is no longer before the Board.

The veteran presented testimony at a Board in January 2004.  
A transcript of the hearing is associated with the veteran's 
claims folder.  The Board subsequently notified the veteran 
that the Veterans Law Judge who conducted that hearing was no 
longer with the Board, and the veteran was afforded the 
opportunity for another Board hearing.  He responded that he 
wished to testify at another Board hearing, but failed to 
report for such a hearing scheduled in October 2007. 


FINDINGS OF FACT

1.  By rating decision in May 1997, the RO denied the 
veteran's claim for service connection for degenerative joint 
disease of the lumbosacral spine as secondary to the service 
connected disability of residuals of a right ankle fracture; 
the veteran did not initiate an appeal by filing a notice of 
disagreement.  

2.  Evidence received since the May 1997 rating decision does 
not, by itself or in conjunction with the evidence previously 
assembled, raise a reasonable possibility of substantiating 
the claim.  
 

CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied a service 
connection claim for degenerative joint disease of the 
lumbosacral spine as secondary to the service connected 
disability of residuals of a right ankle fracture is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 1997 rating decision is 
not new and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In November 2003, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The Board notes that the VCAA notice 
occurred subsequent to the August 2002 RO rating decision.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the November 2003 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the veteran testified at a January 2004 Board Hearing; the 
claim was remanded three times (in July 2005, September 2006, 
and August 2007); and the RO reissued VCAA notice in 
September 2006.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in September 
2006.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the September 2006 
notice constituted adequate notice to the veteran.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in November 2003 and September 2006 in which it 
advised the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the Board concludes below 
that there is no new and material evidence to reopen his 
claim, any questions as to the appropriate disability rating 
and effective date are rendered moot.  In any case, the RO 
provided the veteran with a September 2006 correspondence 
that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and a VA 
examination report dated in September 2005.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.



Analysis

By rating decision in May 1997, the RO denied a claim for 
service connection for degenerative joint disease of the 
lumbosacral spine as secondary to the service connected 
disability of residuals of right ankle fracture.  The record 
shows that the veteran failed to file a notice of 
disagreement to initiate an appeal.  The May 1997 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001; consequently, the current version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2007) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the claim in May 1997, the evidence 
consisted of the veteran's service medical records; post 
service VA treatment records; a June 1991 VA examination 
report in which the examiner states that the veteran's 
altered gait "appears to have aggravated an underlying 
degenerative joint disease involving the lumbar spine"; and 
a January 1997 VA examination report in which the examiner 
stated that "right ankle condition may have contributed to 
stress on knees and lumbar spine."  The RO denied the claim, 
stating that "although the examiner indicated the service 
connected right ankle condition may result in stress on the 
spine and leg joints, there is no medical opinion of record 
that the degenerative disease which the examiner indicates is 
the cause of the veteran's symptoms is caused or aggravated 
by the right ankle condition."  

Evidence submitted since the May 1997 decision includes more 
recent post service VA treatment records; the veteran's 
testimony at a January 2004 Board hearing; and a VA 
examination report dated September 2005.  The veteran 
testified that his doctors have told him that his back 
disability is related to his right ankle disability.  The 
September 2005 examiner stated that the veteran's 
"osteoarthritis involving the lumbar and thoracolumbar spine 
are unrelated to his right ankle condition."  The outpatient 
treatment records simply show continued treatment for 
degenerative joint disease.  

The Board finds that this new evidence is not material 
because it does not raise a reasonable possibility of 
resolving the deficiency that resulted in the prior denial.  
The prior claim was denied based on a finding that his 
current disability was not caused or aggravated by his 
service connected right ankle disability.  There is still no 
medical evidence suggesting such a conclusion.  To the 
contrary, the new medical evidence (specifically the 
September 2005 VA examination report) weighs against any such 
nexus.  Evidence that is unfavorable to the appellant's case 
and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).

Regarding the veteran's statement and  testimony offered in 
an attempt to reopen the claim, the veteran is merely 
reiterating contentions he offered in connection with the 
prior claim.  As such they are not new and material.  To the 
extent that the veteran's statements and testimony argue that 
there is a nexus between low back disability and his right 
ankle disability, questions of medical causation must be 
addressed by medical personnel.  Although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Therefore, the Board may not rely on 
the veteran's statements and testimony to provide the 
necessary nexus between service and current disability.  
Further, to he extent that the veteran reports what he claims 
medical personnel have told him, memories of what a clinician 
may or may not have said cannot constitute competent medical 
evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  

The Board finds that the new evidence, by itself or in 
connection with evidence previously assembled, does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for a 
lumbosacral spine disability to include degenerative joint 
disease, claimed as secondary to a right ankle disability is 
not reopened.    


ORDER

As new and material evidence has not been received, the claim 
of service connection for a lumbosacral spine disability to 
include degenerative joint disease, claimed as secondary to a 
right ankle disability, is not reopened.  The appeal is 
denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


